DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARK GRUDZIELANEK,
                            Appellant,

                                     v.

                          MARK DAMERAU,
                             Appellee.

                              No. 4D17-1718

                              [March 29, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2016-CA-
008883-XXXX-MB.

  Kevin F. Richardson and Christopher J. Ryan of Clyatt, Richardson &
Ryan, P.A., West Palm Beach, for appellant.

   Stephanie L. Serafin and Jane Kreusler-Walsh of Kreusler -Walsh
Vargas & Serafin, P.A., West Palm Beach; and Charles D. Thomas of
Thompson & Thomas, PA, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.